[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Target Auto Repair v. Morales, Slip Opinion No. 2022-Ohio-2062.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-2062
THE STATE EX REL . TARGET AUTO REPAIR, APPELLANT, v. MORALES ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
            may be cited as State ex rel. Target Auto Repair v. Morales,
                          Slip Opinion No. 2022-Ohio-2062.]
 Workers’ compensation—Civ.R. 53(D)(3)(b)(iv)—Employer’s petition for writ of
        mandamus reversing the Industrial Commission’s award of additional
        compensation to an injured worker as a result of the employer’s violation
        of a specific safety requirement was correctly denied by the appellate court
        when the employer failed to file timely objections to the magistrate’s
        decision recommending the denial of the requested writ—Motion for relief
        from judgment under Civ.R.60(B)—Court of appeals was stripped of
        jurisdiction to rule on employer’s motion for relief from judgment under
        Civ.R. 60(B) once employer filed notice of appeal to the Supreme Court of
        Ohio from the court of appeals’ judgment denying the requested writ of
        mandamus—Judgment affirmed.
      (No. 2019-1349—Submitted March 29, 2022—Decided June 21, 2022.)
      APPEAL from the Court of Appeals for Franklin County, No. 18AP-716.
                                   __________________
                            SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Article II, Section 35 of the Ohio Constitution allows for awards of
additional compensation to workers who sustain injury as a result of their
employers’ violation of a specific safety requirement (“VSSR”).          Appellee
Industrial Commission of Ohio granted such an award to injured worker and
appellee Josue Morales. Morales’s self-insured employer, appellant, Target Auto
Repair, asked the Tenth District Court of Appeals to issue a writ of mandamus
ordering the commission to vacate its decision and deny Morales’s application for
a VSSR award. The Tenth District adopted its magistrate’s decision and denied the
writ in an August 20, 2019 judgment, and Target Auto Repair appealed to this court.
       {¶ 2} We affirm the Tenth District’s judgment denying the writ because
Target Auto Repair’s arguments on appeal derive directly from the Tenth District
magistrate’s decision to which Target Auto Repair failed to timely object.
                 I. FACTS AND PROCEDURAL HISTORY
                           A. Injury and VSSR Award
       {¶ 3} Morales sustained injuries while working as an auto-body-repair
technician for Target Auto Repair on February 27, 2014.             His workers’
compensation claim was allowed for multiple conditions, including the total loss of
vision in his left eye. He also applied for a VSSR award, alleging that Target Auto
Repair had violated multiple sections of the Ohio Administrative Code. The
commission granted Morales’s application for a VSSR award in the amount of 50
percent of the maximum weekly rate.             Target Auto Repair requested
reconsideration, which the commission denied.
                        B. Mandamus Action and Appeal
       {¶ 4} Target Auto Repair then filed this mandamus action in the Tenth
District. The magistrate recommended denying the writ request. Due to a clerical
error by its counsel, Target Auto Repair filed its objections to the magistrate’s
decision in the wrong case (a closed case involving the same parties). Morales’s




                                        2
                                January Term, 2022




responses to the objections were also docketed in the wrong case. Consequently,
the Tenth District believed that Target Auto Repair had not filed any objections to
the magistrate’s decision. The court conducted an independent review, adopted the
magistrate’s findings of fact and conclusions of law, and on August 20, 2019, issued
a memorandum decision and judgment entry denying the request for a writ of
mandamus.
       {¶ 5} On October 2, 2019, Target Auto Repair filed a motion for relief from
judgment under Civ.R. 60(B), citing excusable neglect in the misfiling of its
objections. However, Target Auto Repair filed a notice of appeal to this court on
October 3, appealing the Tenth District’s August 20 judgment.
       {¶ 6} On November 7, the Tenth District issued a journal entry granting the
Civ.R. 60(B) motion and vacating the August 20 memorandum decision and
judgment entry. This court received no notice of those entries. On January 14,
2020, the Tenth District issued a new memorandum decision and judgment entry
considering and overruling Target Auto Repair’s objections, adopting the
magistrate’s decision as its own, and denying the request for a writ of mandamus.
10th Dist. Franklin No. 18AP-716, 2020-Ohio-83. This court received no notice of
the new decision. Target Auto Repair did not file a notice of appeal from the Tenth
District’s January 14 judgment.
       {¶ 7} This case was referred to mediation on October 22, 2019, see 157
Ohio St.3d 1449, 2019-Ohio-4326, 133 N.E.3d 509, but returned to the regular
docket on June 25, 2021, see 163 Ohio St.3d 1456, 2021-Ohio-2110, 170 N.E.3d
29. Subsequently, Target Auto Repair and the commission filed merit briefs and
Target Auto Repair filed a reply brief. The case is ripe for decision.
                                  II. ANALYSIS
         A. Only the August 20, 2019 Judgment is Before Us for Review
       {¶ 8} The court of appeals issued a judgment on August 20, 2019, in which
it noted that Target Auto Repair had failed to file objections to the magistrate’s




                                         3
                              SUPREME COURT OF OHIO




decision. The court therefore independently reviewed the record and thereafter
adopted the magistrate’s decision as its own. Target Auto Repair appealed the
August 20 judgment to this court on October 3. That action stripped the Tenth
District of jurisdiction to rule on Target Auto Repair’s Civ.R. 60(B) motion, so both
its entry vacating the August 20, 2019 judgment and its judgment issued on January
14, 2020, are invalid. See Howard v. Catholic Social Servs. of Cuyahoga Cty., Inc.,
70 Ohio St.3d 141, 147, 637 N.E.2d 890 (1994) (“an appeal divests trial courts of
jurisdiction to consider Civ.R. 60(B) motions for relief from judgment”); see also
State ex rel. Cotton v. Ghee, 84 Ohio St.3d 54, 56, 701 N.E.2d 989 (1998) (“the
court of appeals lacked jurisdiction to rule on [Cotton’s Civ.R. 60(B)] motion once
Cotton filed this appeal”).
       {¶ 9} Once a judgment has been appealed, “[j]urisdiction [to rule on a
Civ.R. 60(B) motion] may be conferred on the trial court only through an order by
the reviewing court remanding the matter for consideration of the Civ.R. 60(B)
motion.” Howard at 147. Target Auto Repair mentions its Civ.R. 60(B) motion in
its merit brief to this court and notes that when this appeal was filed, the Tenth
District had not ruled on that motion. Target Auto Repair also sets forth its
objections to the magistrate’s decision in its merit brief in an attempt to “preserve
its rights and have the objections ruled upon.” But Target Auto Repair does not ask
this court to remand the case to the Tenth District so that that court can address the
Civ.R. 60(B) motion or rule on the objections in the first instance. Therefore, the
only judgment before us for review is the Tenth District’s August 20 judgment
denying Target Auto Repair’s request for a writ of mandamus.
    B. Target Auto Repair May Not Appeal the Tenth District’s Adoption of
  Findings of Fact or Conclusions of Law to which It Failed to Timely Object
       {¶ 10} Civ.R. 53(D)(3)(b)(iv) provides:




                                          4
                                January Term, 2022




               Except for a claim of plain error, a party shall not assign as
       error on appeal the court’s adoption of any factual finding or legal
       conclusion [in a magistrate’s decision], whether or not specifically
       designated as a finding of fact or conclusion of law under Civ.R.
       53(D)(3)(a)(ii), unless the party has objected to that finding or
       conclusion as required by Civ.R. 53(D)(3)(b).


       {¶ 11} We applied Civ.R. 53(D)(3)(b)(iv)—previously numbered Civ.R.
53(E)(3)(b)—in a similar context in State ex rel. Booher v. Honda of Am. Mfg., Inc.,
88 Ohio St.3d 52, 53, 723 N.E.2d 571 (2000). In Booher, an injured worker sought
from the Tenth District a writ of mandamus ordering the Industrial Commission to
reverse its denial of temporary-total-disability compensation. The Tenth District’s
magistrate recommended that the court deny the writ, and the injured worker failed
to timely file objections to the magistrate’s decision. The injured worker’s counsel
realized the error and took several unsuccessful steps to rectify it, including filing
an appeal to this court that the injured worker later voluntarily dismissed and a
motion in the Tenth District for permission to file the untimely objections, which
that court denied. The Tenth District issued a judgment adopting the magistrate’s
decision and denying the request for a writ of mandamus. The injured worker
appealed.
       {¶ 12} We observed that the injured worker’s arguments on appeal
“derive[d] directly from the conclusions of law contained in the magistrate’s
decision.” Id. We then noted that the injured worker had not timely objected to
those conclusions as required by Civ.R. 53. On those facts, we affirmed the court
of appeals’ judgment denying the requested writ.
       {¶ 13} Similarly here, Target Auto Repair’s arguments on appeal derive
directly from the magistrate’s findings of fact and conclusions of law. Its merit
brief asserts that “[t]he Magistrate’s decision was in error regarding the applicable




                                          5
                             SUPREME COURT OF OHIO




law and factual issues.” Target Auto Repair expressly states that its arguments on
appeal are its previously unasserted objections:


                 When this Appeal was filed, the Court of Appeals had not
       ruled on Target’s objections due to a clerical error in the filing of
       Target’s objections. As the Court had not ruled upon the objections
       prior to the filing of the Notice of Appeal on October 3, 2019, Target
       re-asserts its objections here to preserve its rights and have the
       objections ruled upon.


       {¶ 14} Target Auto Repair’s merit brief sets forth four arguments, which
are the same arguments raised in the objections Target Auto Repair filed in the
court of appeals after appealing the August 20 judgment to this court. Yet, Target
Auto Repair admittedly did not object to the magistrate’s decision prior to the Tenth
District’s adoption of that decision in its August 20 judgment—which is the
judgment before us for review. Therefore, under Civ.R. 53(D)(3)(b)(iv), Target
Auto Repair cannot assert those arguments in this appeal.
       {¶ 15} Civ.R. 53(D)(3)(b)(iv) provides that Target Auto Repair may still
assert a claim of plain error. As we have explained:


                 In appeals of civil cases, the plain error doctrine is not
       favored and may be applied only in the extremely rare case
       involving exceptional circumstances where error, to which no
       objection was made at the trial court, seriously affects the basic
       fairness, integrity, or public reputation of the judicial process,
       thereby challenging the legitimacy of the underlying judicial process
       itself.




                                         6
                                January Term, 2022




Goldfuss v. Davidson, 79 Ohio St.3d 116, 679 N.E.2d 1099 (1997), syllabus; see
also Jones v. Cleveland Clinic Found., 161 Ohio St.3d 337, 2020-Ohio-3780, 163
N.E.3d 501, ¶ 24. Target Auto Repair does not expressly assert plain error. In any
event, its arguments relate to the weight of the evidence and the application of the
relevant regulations to the underlying facts, but they do not present the exceptional
circumstances and institutional concerns required for the plain-error doctrine to
apply.
                               III. CONCLUSION
         {¶ 16} Because Target Auto Repair’s arguments on appeal derive directly
from the magistrate’s decision to which Target Auto Repair failed to timely object,
and because Target Auto Repair has failed to establish plain error, we affirm the
Tenth District’s judgment denying the request for a writ of mandamus.
                                                                Judgment affirmed.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                              __________________
         Lewis, Brisbois, Bisgaard & Smith, L.L.P., and Joseph Fiorello, for
appellant.
         Dave Yost, Attorney General, and John Smart, Assistant Attorney General,
for appellee Industrial Commission of Ohio.
                           ________________________




                                         7